241 S.W.3d 421 (2007)
STATE of Missouri, Respondent,
v.
Larry W. SKAGGS, Appellant.
No. ED 89133.
Missouri Court of Appeals, Eastern District, Division One.
December 18, 2007.
Irene C. Karns, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Asst. Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J. and ROBERT G. DOWD, JR. and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
Larry W. Skaggs ("Skaggs") appeals from the judgment upon his conviction of two counts of first-degree robbery and two counts of armed criminal action. Skaggs argues the trial court plainly erred in overruling defense counsel's objection to Detective George Grove's ("Detective Grove") testimony as to what Mario Moran ("Moran") told him because the testimony was hearsay and prejudicial.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).